DETAILED ACTION
Claims 1-30 have been examined. 1-3, 8, 10, 12, 18-20, 23, 25-26, and 29-30 are rejected. Claims 4-7, 9, 13-17, 21-22, 24, and 27-28 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (30) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10, 12, 18-20, 23, 25-26, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20210076384 A1 to MolavianJazi et al. (hereinafter “Molavian”).

As per claim 1, Molavian discloses a method for wireless communication by a user-equipment (UE) (Molavian Fig. 3), comprising: receiving, from a base station (BS), a configuration indicating whether each random access channel occasion (RO) of a plurality of ROs is configured at the BS for full-duplex (FD) communication or half-duplex (HD) communication (Molavian [0005] In one embodiment, a method for operating a user equipment (UE) is provided. The method includes receiving configurations for a first control resource set (CORESET) that includes a first number of resource blocks (RBs) in a frequency domain and a first number of symbols in a time domain, a second CORESET that includes a second number of RBs in the frequency domain and a second number of symbols in the time domain, and a reference signal received power (RSRP) threshold. The second number of symbols is larger than the first number of symbols. The method further includes determining a first RSRP value and receiving a first physical downlink control channel (PDCCH). The first PDCCH reception is in the first CORESET when the first RSRP value is larger than the RSRP threshold and the first PDCCH reception is in the second CORESET when the first RSRP value is smaller than the RSRP threshold. [0098] A RACH configuration includes RACH occasions (ROs) in certain RACH slots and certain frequency resource blocks, that repeat with a certain periodicity. [0163] the UE may redo the RACH resource selection, including selection of the DL RS for PRACH, selection of the PRACH preamble, and selection of RACH occasion. Therefore, it is possible that a different SSB/CSI-RS and/or a different PRACH preamble and/or a different RACH occasion is/are used for the next PRACH attempt compared to the previous PRACH attempt. However, power ramping is only applied if the same DL RS is used in the next PRACH attempt compared to the previous PRACH attempt. [0203] In yet another example, a PRACH preamble transmission and a PDCCH monitoring occasion can be overlapping. In a further example, different options can be used for different UE capabilities and/or operating bands. For example, option (A) can apply for a half-duplex UE while options (A) or (B) or (C) can apply for a full-duplex UE or for a UE operating in a TDD frequency band or in a FDD frequency band with a reference TDD UL/DL configuration.); selecting one of the plurality of ROs based on the configuration (Molavian [0163] he UE may redo the RACH resource selection, including selection of the DL RS for PRACH, selection of the PRACH preamble, and selection of RACH occasion); and transmitting a random access channel (RACH) preamble during the selected one of the plurality of Ros (Molavian [0098] A RACH configuration includes RACH occasions (ROs) in certain RACH slots and certain frequency resource blocks, that repeat with a certain periodicity. [0099] Once the UE has transmitted a PRACH preamble (Msg1), there are three more steps for (4-step) PRACH to be completed: UE attempting to receive a random access response (RAR or Msg2) from the gNB; UE transmitting a contention resolution message to the gNB (Msg3); and UE attempting to receive a contention resolution response message (Msg4) from the gNB.).
As per claim 2, Molavian discloses the method of claim 1, wherein the configuration indicates that the RO uses FD (Molavian [0203] In yet another example, a PRACH preamble transmission and a PDCCH monitoring occasion can be overlapping. In a further example, different options can be used for different UE capabilities and/or operating bands. For example, option (A) can apply for a half-duplex UE while options (A) or (B) or (C) can apply for a full-duplex UE or for a UE operating in a TDD frequency band or in a FDD frequency band with a reference TDD UL/DL configuration.)), and wherein the configuration further indicates whether the RO uses frequency division multiplexing (FDM) (Molavian [0028] FIGS. 1-3 below describe various embodiments implemented in wireless communications systems and with the use of orthogonal frequency division multiplexing (OFDM) or orthogonal frequency division multiple access (OFDMA) communication techniques. The descriptions of FIGS. 1-3 are not meant to imply physical or architectural limitations to the manner in which different embodiments may be implemented. Different embodiments of the present disclosure may be implemented in any suitably-arranged communications system. See also [0252]) or spatial division multiplexing (SDM).
As per claim 3, Molavian discloses the method of claim 2, wherein the configuration indicates that the RO uses the FDM, and wherein the configuration further indicates a bandwidth associated with a guard band between DL and UL for the FDM (Molavian [0071]).
As per claim 8, Molavian discloses the method of claim 1, wherein the configuration further indicates a transmit power to be used for transmission during the RO (Molavian [0094] A PRACH preamble transmission (for both CBRA and CFRA modes) is associated with a DL RS. This association can help a serving gNB to identify an uplink spatial reception filter/beam to receive a PRACH and can also help a UE to identify an uplink spatial transmission filter/beam to transmit a PRACH. For example, a UE can use a same or a related, such as with same quasi-colocation (QCL) properties and/or same direction but narrower width, uplink transmission filter/beam as that used for DL reception of an indicated DL RS for Msg1 transmission. This association can also be used to provide a DL RS resource for pathloss estimation for determining a PRACH preamble transmission power in NR specification.).
As per claim 10, Molavian discloses the method of claim 1, wherein receiving the configuration comprises receiving a broadcast signal indicating the configuration (Molavian [0096] Throughout the present disclosure, an SSB is used as a short form for a SS/PBCH block. The terms SSB and SS/PBCH block are interchangeably used in this disclosure. [0097] Furthermore, it is possible for a serving cell to be configured with both SSB and CSI-RS for PRACH transmissions. For example, some PRACH preambles can be associated with an SSB for QCL determination and some PRACH preambles can be associated with a CSI-RS for QCL determination. It is also possible that a secondary serving cell (SCell) does not have any SSB configuration/transmission and only supports PRACH transmissions from UEs using CSI-RS for QCL determination. Then, as described in the previous paragraph, certain random access triggers/modes such as for PDDCH-order PRACH or for SI request, are not applicable.).
As per claim 12, Molavian discloses the method of claim 1, wherein receiving the configuration comprises receiving a radio resource control (RRC) message (Molavian 137] In some cases, a WTRU may switch between 2-step RA and 4-step RA based on RA counters. The WTRU may switch between 2-step RA and 4-step RA based on a value of a “msgA counter” and/or a preamble transmission counter that the WTRU maintains as part of a given RA procedure. In an example, the WTRU may maintain an additional new counter “msgA counter” that may be incremented for each 2-step RA attempt and may be reset when a new procedure starts or when the WTRU switches to 2-step RA. In an example, the WTRU may switch to 4-step RA if the msgA counter is larger than a threshold that may be configured by RRC, and/or the preamble transmission counter is larger than a threshold that may be configured by RRC. The WTRU may report a problem to higher layers or trigger RLF if the msgA counter is larger than a threshold that may be configured by RRC, and/or the preamble transmission counter is larger than a threshold that may be configured by RRC.), downlink control information (DCI) (Molavian [0004] Methods and apparatus for transmitting a hybrid automatic repeat request acknowledgment (HARQ-ACK) are disclosed. A wireless transmit/receive unit (WTRU) may transmit a random access channel (RACH) message-A to a gNB. The WTRU may receive a RACH message-B from the gNB in response to the message-A. The message-B may comprise downlink control information (DCI). The WTRU may decode a physical downlink shared channel (PDSCH) based on the DCI. The WTRU may determine that contention resolution is successful. The WTRU may determine a resource for a physical uplink control channel (PUCCH). The WTRU may transmit a HARQ-ACK over the determined PUCCH resource. The WTRU may determine the resource for the PUCCH based on a PUCCH resource index.), or a medium access control (MAC) control element (CE) indicating the configuration (Molavian [0056, 0129-0132]).
As per claim 18, Molavian discloses a method for wireless communication by a base station (BS)  (Molavian Fig. 2), comprising: transmitting, to a user-equipment (UE), a configuration indicating whether each random access channel occasion (RO) of a plurality of ROs is configured at the BS for full-duplex (FD) communication or half-duplex (HD) communication (Molavian [0005] In one embodiment, a method for operating a user equipment (UE) is provided. The method includes receiving configurations for a first control resource set (CORESET) that includes a first number of resource blocks (RBs) in a frequency domain and a first number of symbols in a time domain, a second CORESET that includes a second number of RBs in the frequency domain and a second number of symbols in the time domain, and a reference signal received power (RSRP) threshold. The second number of symbols is larger than the first number of symbols. The method further includes determining a first RSRP value and receiving a first physical downlink control channel (PDCCH). The first PDCCH reception is in the first CORESET when the first RSRP value is larger than the RSRP threshold and the first PDCCH reception is in the second CORESET when the first RSRP value is smaller than the RSRP threshold. [0098] A RACH configuration includes RACH occasions (ROs) in certain RACH slots and certain frequency resource blocks, that repeat with a certain periodicity. [0163] the UE may redo the RACH resource selection, including selection of the DL RS for PRACH, selection of the PRACH preamble, and selection of RACH occasion. Therefore, it is possible that a different SSB/CSI-RS and/or a different PRACH preamble and/or a different RACH occasion is/are used for the next PRACH attempt compared to the previous PRACH attempt. However, power ramping is only applied if the same DL RS is used in the next PRACH attempt compared to the previous PRACH attempt. [0203] In yet another example, a PRACH preamble transmission and a PDCCH monitoring occasion can be overlapping. In a further example, different options can be used for different UE capabilities and/or operating bands. For example, option (A) can apply for a half-duplex UE while options (A) or (B) or (C) can apply for a full-duplex UE or for a UE operating in a TDD frequency band or in a FDD frequency band with a reference TDD UL/DL configuration.); and receiving a random access channel (RACH) preamble during one of the plurality of ROs using the FD or the HD communication in accordance with the configuration (Molavian [0098] A RACH configuration includes RACH occasions (ROs) in certain RACH slots and certain frequency resource blocks, that repeat with a certain periodicity. [0099] Once the UE has transmitted a PRACH preamble (Msg1), there are three more steps for (4-step) PRACH to be completed: UE attempting to receive a random access response (RAR or Msg2) from the gNB; UE transmitting a contention resolution message to the gNB (Msg3); and UE attempting to receive a contention resolution response message (Msg4) from the gNB.).
As per claim 19, Molavian discloses the method of claim 18, wherein the configuration indicates that the RO uses FD (Molavian [0203] In yet another example, a PRACH preamble transmission and a PDCCH monitoring occasion can be overlapping. In a further example, different options can be used for different UE capabilities and/or operating bands. For example, option (A) can apply for a half-duplex UE while options (A) or (B) or (C) can apply for a full-duplex UE or for a UE operating in a TDD frequency band or in a FDD frequency band with a reference TDD UL/DL configuration.)), and wherein the configuration further indicates whether the RO uses frequency division multiplexing (FDM) (Molavian [0028] FIGS. 1-3 below describe various embodiments implemented in wireless communications systems and with the use of orthogonal frequency division multiplexing (OFDM) or orthogonal frequency division multiple access (OFDMA) communication techniques. The descriptions of FIGS. 1-3 are not meant to imply physical or architectural limitations to the manner in which different embodiments may be implemented. Different embodiments of the present disclosure may be implemented in any suitably-arranged communications system. See also [0252]) or spatial division multiplexing (SDM).
As per claim 20, Molavian discloses the method of claim 19, wherein the configuration indicates that the RO uses the FDM, and wherein the configuration further indicates a bandwidth associated with a guard band between DL and UL for the FDM (Molavian [0071]).
As per claim 23, Molavian discloses the method of claim 18, wherein the configuration further indicates a transmit power to be used for transmission during the RO (Molavian [0094] A PRACH preamble transmission (for both CBRA and CFRA modes) is associated with a DL RS. This association can help a serving gNB to identify an uplink spatial reception filter/beam to receive a PRACH and can also help a UE to identify an uplink spatial transmission filter/beam to transmit a PRACH. For example, a UE can use a same or a related, such as with same quasi-colocation (QCL) properties and/or same direction but narrower width, uplink transmission filter/beam as that used for DL reception of an indicated DL RS for Msg1 transmission. This association can also be used to provide a DL RS resource for pathloss estimation for determining a PRACH preamble transmission power in NR specification.).
As per claim 25, Molavian discloses the method of claim 18, wherein transmitting the configuration comprises transmitting a broadcast signal indicating the configuration (Molavian [0096] Throughout the present disclosure, an SSB is used as a short form for a SS/PBCH block. The terms SSB and SS/PBCH block are interchangeably used in this disclosure. [0097] Furthermore, it is possible for a serving cell to be configured with both SSB and CSI-RS for PRACH transmissions. For example, some PRACH preambles can be associated with an SSB for QCL determination and some PRACH preambles can be associated with a CSI-RS for QCL determination. It is also possible that a secondary serving cell (SCell) does not have any SSB configuration/transmission and only supports PRACH transmissions from UEs using CSI-RS for QCL determination. Then, as described in the previous paragraph, certain random access triggers/modes such as for PDDCH-order PRACH or for SI request, are not applicable.).
As per claim 26, Molavian discloses the method of claim 18, wherein transmitting the configuration comprises transmitting a radio resource control (RRC) message (Molavian 137] In some cases, a WTRU may switch between 2-step RA and 4-step RA based on RA counters. The WTRU may switch between 2-step RA and 4-step RA based on a value of a “msgA counter” and/or a preamble transmission counter that the WTRU maintains as part of a given RA procedure. In an example, the WTRU may maintain an additional new counter “msgA counter” that may be incremented for each 2-step RA attempt and may be reset when a new procedure starts or when the WTRU switches to 2-step RA. In an example, the WTRU may switch to 4-step RA if the msgA counter is larger than a threshold that may be configured by RRC, and/or the preamble transmission counter is larger than a threshold that may be configured by RRC. The WTRU may report a problem to higher layers or trigger RLF if the msgA counter is larger than a threshold that may be configured by RRC, and/or the preamble transmission counter is larger than a threshold that may be configured by RRC.), downlink control information (DCI) (Molavian [0004] Methods and apparatus for transmitting a hybrid automatic repeat request acknowledgment (HARQ-ACK) are disclosed. A wireless transmit/receive unit (WTRU) may transmit a random access channel (RACH) message-A to a gNB. The WTRU may receive a RACH message-B from the gNB in response to the message-A. The message-B may comprise downlink control information (DCI). The WTRU may decode a physical downlink shared channel (PDSCH) based on the DCI. The WTRU may determine that contention resolution is successful. The WTRU may determine a resource for a physical uplink control channel (PUCCH). The WTRU may transmit a HARQ-ACK over the determined PUCCH resource. The WTRU may determine the resource for the PUCCH based on a PUCCH resource index.), or a medium access control (MAC) control element (CE) indicating the configuration (Molavian [0056, 0129-0132]).
As per claim 29, Molavian discloses an apparatus for wireless communication by a user-equipment (UE) (Molavian Fig. 3), comprising a memory comprising executable instructions (Molavian Fig. 3 and [0010], discloses the memory with software); and one or more processors configured to execute the executable instructions (Molavian Fig. 2 discloses the processor) and cause the apparatus to: receive, from a base station (BS), a configuration indicating whether each random access channel occasion (RO) of a plurality of ROs is configured at the BS for full-duplex (FD) communication or half-duplex (HD) communication (Molavian [0005] In one embodiment, a method for operating a user equipment (UE) is provided. The method includes receiving configurations for a first control resource set (CORESET) that includes a first number of resource blocks (RBs) in a frequency domain and a first number of symbols in a time domain, a second CORESET that includes a second number of RBs in the frequency domain and a second number of symbols in the time domain, and a reference signal received power (RSRP) threshold. The second number of symbols is larger than the first number of symbols. The method further includes determining a first RSRP value and receiving a first physical downlink control channel (PDCCH). The first PDCCH reception is in the first CORESET when the first RSRP value is larger than the RSRP threshold and the first PDCCH reception is in the second CORESET when the first RSRP value is smaller than the RSRP threshold. [0098] A RACH configuration includes RACH occasions (ROs) in certain RACH slots and certain frequency resource blocks, that repeat with a certain periodicity. [0163] the UE may redo the RACH resource selection, including selection of the DL RS for PRACH, selection of the PRACH preamble, and selection of RACH occasion. Therefore, it is possible that a different SSB/CSI-RS and/or a different PRACH preamble and/or a different RACH occasion is/are used for the next PRACH attempt compared to the previous PRACH attempt. However, power ramping is only applied if the same DL RS is used in the next PRACH attempt compared to the previous PRACH attempt. [0203] In yet another example, a PRACH preamble transmission and a PDCCH monitoring occasion can be overlapping. In a further example, different options can be used for different UE capabilities and/or operating bands. For example, option (A) can apply for a half-duplex UE while options (A) or (B) or (C) can apply for a full-duplex UE or for a UE operating in a TDD frequency band or in a FDD frequency band with a reference TDD UL/DL configuration.); select one of the plurality of ROs based on the configuration (Molavian [0163] he UE may redo the RACH resource selection, including selection of the DL RS for PRACH, selection of the PRACH preamble, and selection of RACH occasion); and transmit a random access channel (RACH) preamble during the selected one of the plurality of Ros (Molavian [0098] A RACH configuration includes RACH occasions (ROs) in certain RACH slots and certain frequency resource blocks, that repeat with a certain periodicity. [0099] Once the UE has transmitted a PRACH preamble (Msg1), there are three more steps for (4-step) PRACH to be completed: UE attempting to receive a random access response (RAR or Msg2) from the gNB; UE transmitting a contention resolution message to the gNB (Msg3); and UE attempting to receive a contention resolution response message (Msg4) from the gNB.).
As per claim 30, Molavian discloses an apparatus for wireless communication by a user-equipment (UE) (Molavian Fig. 3), comprising: means for receiving, from a base station (BS), a configuration indicating whether each random access channel occasion (RO) of a plurality of ROs is configured at the BS for full-duplex (FD) communication or half-duplex (HD) communication (Molavian [0005] In one embodiment, a method for operating a user equipment (UE) is provided. The method includes receiving configurations for a first control resource set (CORESET) that includes a first number of resource blocks (RBs) in a frequency domain and a first number of symbols in a time domain, a second CORESET that includes a second number of RBs in the frequency domain and a second number of symbols in the time domain, and a reference signal received power (RSRP) threshold. The second number of symbols is larger than the first number of symbols. The method further includes determining a first RSRP value and receiving a first physical downlink control channel (PDCCH). The first PDCCH reception is in the first CORESET when the first RSRP value is larger than the RSRP threshold and the first PDCCH reception is in the second CORESET when the first RSRP value is smaller than the RSRP threshold. [0098] A RACH configuration includes RACH occasions (ROs) in certain RACH slots and certain frequency resource blocks, that repeat with a certain periodicity. [0163] the UE may redo the RACH resource selection, including selection of the DL RS for PRACH, selection of the PRACH preamble, and selection of RACH occasion. Therefore, it is possible that a different SSB/CSI-RS and/or a different PRACH preamble and/or a different RACH occasion is/are used for the next PRACH attempt compared to the previous PRACH attempt. However, power ramping is only applied if the same DL RS is used in the next PRACH attempt compared to the previous PRACH attempt. [0203] In yet another example, a PRACH preamble transmission and a PDCCH monitoring occasion can be overlapping. In a further example, different options can be used for different UE capabilities and/or operating bands. For example, option (A) can apply for a half-duplex UE while options (A) or (B) or (C) can apply for a full-duplex UE or for a UE operating in a TDD frequency band or in a FDD frequency band with a reference TDD UL/DL configuration.); means for selecting one of the plurality of ROs based on the configuration (Molavian [0163] he UE may redo the RACH resource selection, including selection of the DL RS for PRACH, selection of the PRACH preamble, and selection of RACH occasion); and means for transmitting a random access channel (RACH) preamble during the selected one of the plurality of Ros (Molavian [0098] A RACH configuration includes RACH occasions (ROs) in certain RACH slots and certain frequency resource blocks, that repeat with a certain periodicity. [0099] Once the UE has transmitted a PRACH preamble (Msg1), there are three more steps for (4-step) PRACH to be completed: UE attempting to receive a random access response (RAR or Msg2) from the gNB; UE transmitting a contention resolution message to the gNB (Msg3); and UE attempting to receive a contention resolution response message (Msg4) from the gNB.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molavian as applied to claims 1-3, 8, 10, 12, 18-20, 23, 25-26, and 29-30 above, and further in view of US 20190268947 A1 to Zhang et al. (hereinafter “Zhang”).

As per claim 11, Molavian discloses the method of claim 10, wherein broadcast signal comprises remaining minimum system information (RMSI).
Molavian may not explicitly disclose, but Zhang, which is in the same field of endeavor, discloses wherein broadcast signal comprises remaining minimum system information (RMSI) (Zhang [0033] An association between an SSB in the SS Burst Set and a subset of PRACH resources and/or preamble indices may be configured by a set of parameters in the system information. In particular, the mapping between the SSB and RACH occasion (RO) used to transmit the PRACH may be configured by the Remaining Minimum System Information (RMSI).). The purpose of Zhang is to random access procedures (Zhang [0002). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with Molavian, to permit independent scaling and distribution of the resources (Zhang [0014]).

Allowable Subject Matter
Claims 4-7, 9, 13-17, 21-22, 24, and 27-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476